Holmes, J.,
concurring. I am in agreement with the majority that the claims of the appellant do not rise to an unconstitutional treatment. The state may lawfully enact such legislation in the reasonable consideration of county support department needs for uniformity of handling and enforcing support payments, in addition to the appropriate need to fund such collections, accounting and distributions. In this sense, I must agree that the statutory provisions reviewed here are reasonable and necessary. However, where it is found, as in this instance, that the payor is willing to pay, and is completely capable of paying, such ordered sum directly to the spouse, the law should accommodate such individual action, and in so doing allow the payor to avoid the additional expenses involved to him by such poundage assessment..
I join the majority herein as to the lawfulness of this provision; however, I am firmly convinced that this law is an unreasonable one as it applies to persons such as the appellant herein, and should be reviewed by the General Assembly as it would relate to such instances.